      Case 2:20-cv-00185-Z Document 27 Filed 03/01/21                 Page 1 of 8 PageID 529



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             AMARILLO DIVISION
_____________________________________


VICTOR LEAL, et al.,

          Plaintiffs,

v.                                                     Civil Action No. 2:20-CV-185-Z

NORRIS COCHRAN, 1 et al.,

          Defendants.


         FEDERAL DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’
              MOTION FOR PARTIAL JUDGMENT UNDER RULE 54(b)

    PRERAK SHAH                                      BRIAN M. BOYNTON
    Acting United States Attorney                    Acting Assistant Attorney General

    Brian W. Stoltz                                  MICHELLE R. BENNETT
    Assistant United States Attorney                 Assistant Branch Director
    Texas Bar No. 24060668
    1100 Commerce Street, Third Floor                CHRISTOPHER M. LYNCH
    Dallas, Texas 75242-1699                         (D.C. Bar # 1049152)
    Telephone:     214-659-8626                      JORDAN L. VON BOKERN
    Facsimile:     214-659-8807                      (D.C. Bar # 1032962)
    brian.stoltz@usdoj.gov                           Trial Attorneys
                                                     U.S. Department of Justice
                                                     Civil Division
                                                     1100 L Street, NW
                                                     Washington, D.C. 20005
                                                     Telephone: (202) 305-7919
                                                     Fax: (202) 616-8460
                                                     Email: Jordan.L.Von.Bokern2@usdoj.gov

                         Attorneys for Federal Defendants Norris Cochran,
                         Janet L. Yellen, Al Stewart, and the United States

1
 Pursuant to Federal Rule of Civil Procedure 25(d), Acting Secretary of Health and Human Services
Norris Cochran has been substituted for Alex M. Azar II, Secretary of the Treasury Janet L. Yellen has
been substituted for Steven T. Mnuchin, and Acting Secretary of Labor Al Stewart has been substituted
for Eugene Scalia.
        Case 2:20-cv-00185-Z Document 27 Filed 03/01/21                     Page 2 of 8 PageID 530



             Plaintiffs ask this Court to enter a partial judgment under Rule 54(b), so that they can

     pursue the same claims against the same defendants in a third simultaneous set of federal court

  proceedings. They do not and cannot claim any prejudice from waiting until final judgment, as

  they already enjoy the benefits of an injunction preventing the challenged law from applying to

  them, and a victory by the remaining plaintiff on the remaining claim in this case would vindicate

  any purported interest in their own claims. In the absence of prejudice, they offer little justification

  beyond a desire to line up discrete appeals on interesting issues for the Fifth Circuit and the

  Supreme Court to consider. But that hope for debatably less-complicated appeals cannot override

  the strong interest in orderly judicial administration and the preservation of judicial and party

  resources. Federal Defendants respectfully request that the Court deny Plaintiffs’ motion.

I.           BACKGROUND
             This case actually involves two separate federal lawsuits featuring identical parties,

     identical claims, and identical factual assertions. In the first lawsuit (“Leal I”), Plaintiff Victor Leal

     originally filed an action in state court against the defendants in this case, who removed it to federal

     court under the removal statute for suits against federal officers. See Notice of Removal, Leal v.

     Azar, Case No. 2:20-cv-124-Z, ECF No. 1 (N.D. Tex. May 15, 2020). Federal Defendants in that

     case filed a motion to dismiss on numerous grounds, including for lack of subject-matter

     jurisdiction under the doctrine of derivative jurisdiction. Leal I, ECF No. 14. Leal then filed an

     amended complaint, adding Plaintiffs Von Dohlen and Armstrong. Leal I, ECF No. 15. Federal

     Defendants renewed their motion to dismiss, and this Court dismissed Federal Defendants from

     the case under the doctrine of derivative jurisdiction. ECF No. 26 (Sept. 24, 2020). Plaintiffs’

     appeal of that dismissal is pending before the Fifth Circuit. Leal v. Cochran, Case No. 20-11083

     (5th Cir.).

             Two days before Federal Defendants filed their renewed motion to dismiss in Leal I,

     Plaintiffs filed the instant lawsuit. See Complaint, Leal v. Azar, Case No. 2:20-cv-185-Z, ECF

     No. 1 (N.D. Tex. Aug. 1, 2020). This case has the exact same plaintiffs, defendants, claims, and

     factual allegations as the amended complaint in Leal I, but because it was not filed in state court,


     Response in Opposition to Motion for Partial Judgment – Page 1
      Case 2:20-cv-00185-Z Document 27 Filed 03/01/21                    Page 3 of 8 PageID 531



   it does not suffer from the derivative-jurisdiction shortcoming in Leal I. Despite filing this identical

   lawsuit that cures that jurisdictional defect, Plaintiffs are nonetheless still appealing the dismissal

   of Leal I in the Fifth Circuit.

           Federal Defendants moved to dismiss this second action, raising numerous defenses. In

   relevant part, Federal Defendants argued that res judicata bars the claims of the religious objectors

   (Leal and Von Dohlen); they are members of a certified class in an earlier challenge to the

   contraceptive requirement, DeOtte v. Azar, Case No. 4:18-cv-00825-O (N.D. Tex.), in which the

   court permanently enjoined the application of the contraceptive requirement against religious
   objectors.

           This Court agreed with Federal Defendants that Leal and Von Dohlen’s claims were barred

   by res judicata, because they were members of the class in DeOtte and that case could have brought

   the Appointments Clause, nondelegation, and RFRA challenges at that time. ECF No. 21 at 15–

   16. Plaintiff Armstrong professes no religious or moral objection to purchasing insurance that

   covers contraceptives and thus did not raise a RFRA challenge, and the Court dismissed her

   nondelegation claim as well. But it denied the motion to dismiss Armstrong’s Appointments

   Clause challenge, holding that Armstrong had alleged a violation of that provision. Id. at 23.

           Plaintiffs Leal and Von Dohlen now seek to have partial judgment entered against them on

   the claims they assert, so that they can appeal the dismissal of their claims before this Court

   resolves Armstrong’s challenge under the Appointments Clause.

II.        PARTIAL JUDGMENT WOULD WASTE JUDICIAL RESOURCES WITHOUT
           BENEFITTING PLAINTIFFS
           A partial judgment under Rule 54(b) can be issued “only if the court expressly determines

   that there is no just reason for delay.” Fed. R. Civ. P. 54(b). Accordingly, the Supreme Court has

   cautioned that “[n]ot all final judgments on individual claims should be immediately appealable,

   even if they are in some sense separable from the remaining unresolved claims.” Curtiss-Wright

   Corp. v. Gen. Elec. Co., 446 U.S. 1, 8 (1980). Instead, the Court should determine “the ‘appropriate

   time’ when each final decision in a multiple claims action is ready for appeal,” which the Court


   Response in Opposition to Motion for Partial Judgment – Page 2
   Case 2:20-cv-00185-Z Document 27 Filed 03/01/21                   Page 4 of 8 PageID 532



should evaluate “‘in the interest of sound judicial administration.’” Id. (quoting Sears, Roebuck &

Co. v. Mackey, 351 U.S. 427, 437 (1956)). The Supreme Court has instructed that a court facing a

Rule 54(b) motion should consider both “judicial administrative interests” and “the equities

involved,” and should ensure that disposition of such motions “preserves the historic federal policy

against piecemeal appeals.” Id. A court “should grant certification only when there exists some

danger of hardship or injustice through delay which would be alleviated by immediate appeal; it

should not be entered routinely as a courtesy to counsel.” PYCA Indus., Inc. v. Harrison Cty. Waste

Water Mgmt. Dist., 81 F.3d 1412, 1421 (5th Cir. 1996). As the Fifth Circuit recognized, “[t]he
procedure should be sparingly and deliberately used for it brings parts of a case before the court

seriatim.” Jasmin v. Dumas, 726 F.2d 242, 244 (5th Cir. 1984).

        In this case, judicial administration and the equities counsel against certifying a partial

judgment for piecemeal appeal. The certified judgment would overlap with claims still live in this

litigation, requiring parallel litigation in this case of matters that may impact one another. Indeed,

Plaintiffs have already created unnecessary proceedings in this lawsuit—they filed this lawsuit to

cure a jurisdictional defect in a previous suit that had the same exact parties, claims, and factual

allegations, yet they are also still appealing the dismissal of Federal Defendants from that lawsuit.

Entering a partial judgment in this case means that Plaintiffs would be proceeding in three separate

sets of proceedings against the same defendants on the same exact allegations and claims.

        There is no reason to override the “historic federal policy against piecemeal appeals” in

this case. Curtiss-Wright Corp., 446 U.S. at 8. Plaintiffs have not identified any interest that would

be served by piecemeal appeals except a desire to have several legal issues each receive a “clean

appeal” that will permit the court of appeals to “give its undivided attention.” ECF No. 26 at 4–5.

But that is an interest that would be implicated by any request for an entry of partial judgment, and

the Fifth Circuit prohibits entering a partial judgment as a “courtesy” without “some danger of

hardship or injustice through delay.” PYCA Indus., 81 F.3d at 1421.

        Plaintiffs have not identified any hardship or delay that would attach if the appeal took

place in the ordinary course at the conclusion of the lawsuit, and they cannot. The requirement that


Response in Opposition to Motion for Partial Judgment – Page 3
   Case 2:20-cv-00185-Z Document 27 Filed 03/01/21                     Page 5 of 8 PageID 533



forms the basis of their purported injury already cannot be enforced against them because of an

injunction entered by another court in this district. See Compl. Ex. 8, ECF No. 1-8 (final judgment

in DeOtte). Even if the Court could be assured that partial judgment would result in “clean”

appeals, which as explained below, it cannot, there is no reason to conclude that the creation of

multiple “clean” appeals is administratively preferable to the presentation of a single appeal.

Seriatim appeals drain resources of the courts and the parties, without providing any efficiencies

absent special circumstances. The default rule in favor of a single appeal at the end of the case

reflects a judgment that handling trial and appellate litigation in that fashion is ordinarily desirable.

Plaintiffs have identified nothing that takes this case outside of the mine run of cases.

        The purported benefits of a partial judgment in this case are minuscule, to the extent they

exist at all. The Fifth Circuit is perfectly capable of handling an appeal that deals with multiple

legal issues, which they do with some frequency; it has not expressed a preference for a higher

number of more discrete appeals. And the continued consideration of Armstrong’s claim, which is

identical to one that Leal and Von Dohlen hope to revive on appeal, should mitigate any concern

that Leal and Von Dohlen might feel from waiting on their own Appointments Clause claim. Leal

and Von Dohlen raise the same Appointments Clause challenge as their co-plaintiff Armstrong,

and that Appointments Clause challenge will go on; Leal and Von Dohlen have not explained how

they will be harmed by waiting to have their appeal adjudicated until after this Court rules on the

merits of that challenge.

        Furthermore, even if there were some merit to breaking appeals into more easily

manageable pieces, Plaintiffs’ proposal would not achieve that end. Their desired interim appeal

could easily require the Fifth Circuit to resolve antecedent issues for Leal and Von Dohlen,

including those that will persist in the Armstrong litigation, thus muddying the appeal anyway and

increasing the chance that the Fifth Circuit will need to hear the same issue on multiple appeals.

For example, Leal and Von Dohlen present some of the same arguments on Article III standing as

Armstrong does, and Defendants raise some of the same responses across the three Plaintiffs. The

Fifth Circuit would need to assure itself of Leal and Von Dohlen’s standing before moving to the


Response in Opposition to Motion for Partial Judgment – Page 4
    Case 2:20-cv-00185-Z Document 27 Filed 03/01/21                       Page 6 of 8 PageID 534



question of res judicata. See, e.g., Crane v. Johnson, 783 F.3d 244, 251 (5th Cir. 2015). Leal and

Von Dohlen’s proposed “clean” appeal thus already implicates multiple issues, some of which

overlap with Armstrong’s own case. And even though this Court pretermitted ruling on Leal and

Von Dohlen’s claims in light of the res judicata holding, the Fifth Circuit might still find it

necessary to determine whether Leal and Von Dohlen had stated a claim on their other challenges,

as the Fifth Circuit has long held that it may “affirm on ‘any ground supported by the record, even

if it is different from that relied on by the district court.’” Eastus v. ISS Facility Servs., Inc., 960

F.3d 207, 211 (5th Cir. 2020) (quoting Holtzclaw v. DSC Commc’ns Corp., 255 F.3d 254, 258 (5th

Cir. 2001)). Plaintiffs are asking this Court to create a third simultaneous federal proceeding on

their claims on the uncertain chance that the third proceeding may be less complicated than one of

the others. That is a poor reason to disrupt the orderly administration of this case and override the

default rule against piecemeal appeals. 2
          Nor is providing an avenue for plaintiffs to pursue their interest in clarifying the law of res

judicata sufficient basis to certify partial judgment here. The Supreme Court and Fifth Circuit have

made clear that partial judgment is the exception, not the rule, and that it can take place only after

a weighing of the equities and of the interests of judicial administration. Curtiss-Wright Corp., 446

U.S. at 8; Jasmin, 726 F.2d at 244. Those analyses do not include weighing the litigants’ desire to

clarify or change collateral areas of law that they believe have not been treated evenhandedly by

the Supreme Court. Plaintiffs have brought Federal Defendants into this Court to contest the

validity of 42 U.S.C. § 300gg-13(a)(4) and the contraceptive coverage requirement, not to dragoon

them into a vessel aimed for more interesting seas.

                                                ******

          For all these reasons, Plaintiffs’ motion for partial final judgment (ECF No. 26) should be

denied.

2
  Plaintiffs’ proposed appeal could also implicate the issues in a case with similar claims brought by
Plaintiff’s counsel also currently pending before another court in this district. See Kelley v. Azar, 4:20-cv-
00283-O (N.D. Tex.).



Response in Opposition to Motion for Partial Judgment – Page 5
   Case 2:20-cv-00185-Z Document 27 Filed 03/01/21                  Page 7 of 8 PageID 535



 Dated: March 1, 2021                                Respectfully submitted,


 PRERAK SHAH                                         BRIAN M. BOYNTON
 Acting United States Attorney                       Acting Assistant Attorney General

 /s/ Brian W. Stoltz                                 MICHELLE R. BENNETT
 Brian W. Stoltz                                     Assistant Branch Director
 Assistant United States Attorney
 Texas Bar No. 24060668                              CHRISTOPHER M. LYNCH
 1100 Commerce Street, Third Floor                   (D.C. Bar # 1049152)
 Dallas, Texas 75242-1699                             /s/ Jordan L. Von Bokern
 Telephone:     214-659-8626                         JORDAN L. VON BOKERN
 Facsimile:     214-659-8807                         (D.C. Bar # 1032962)
 brian.stoltz@usdoj.gov                              Trial Attorneys
                                                     U.S. Department of Justice
                                                     Civil Division
                                                     1100 L Street, NW
                                                     Washington, D.C. 20005
                                                     Telephone: (202) 305-7919
                                                     Fax: (202) 616-8460
                                                     Email: Jordan.L.Von.Bokern2@usdoj.gov

                         Attorneys for Federal Defendants Norris Cochran,
                         Janet L. Yellen, Al Stewart, and the United States




Response in Opposition to Motion for Partial Judgment – Page 6
   Case 2:20-cv-00185-Z Document 27 Filed 03/01/21                   Page 8 of 8 PageID 536



                                        Certificate of Service

        On March 1, 2021, I electronically submitted the foregoing document with the clerk of

court for the U.S. District Court, Northern District of Texas, using the electronic case filing system

of the court. I hereby certify that I have served all parties who have appeared in the case

electronically or by another manner authorized by Federal Rule of Civil Procedure 5(b)(2).

                                                        /s/ Jordan L. Von Bokern
                                                        Jordan L. Von Bokern




Response in Opposition to Motion for Partial Judgment – Page 7
